J-S07010-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.G.S., A MINOR              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellant



X

                                                     No. 1335 MDA 2016


        Appeal from the Adjudication of Delinquency July 18, 2016
              In the Court of Common Pleas of Berks County
           Criminal Division at No(s): CP-06-JV-0000353-2014



BEFORE: BOWES, LAZARUS AND MUSMANNO, JJ.

JUDGMENT ORDER BY BOWES, J.:                              FILED JULY 14, 2017

     S.G.S. appeals from the July 18, 2016 dispositional order that

committed her to a secure drug treatment facility after she was adjudicated

delinquent   for   committing    conduct   constituting    possession   of   drug

paraphernalia. As the matter is now moot, we grant Appellant’s request to

discontinue the appeal.

     S.G.S. stipulated to the following facts.      On January 30, 2014, a

Pennsylvania State Police K-9 unit performed a random drug search of

lockers at Brandywine Heights High School in Berks County, Pennsylvania.

During the search, an unidentified student reported to a teacher that he or

she overheard another student with the same Christian name as S.G.S.

state, “I’m lucky it’s in my bag and not in my locker.” N.T., 6/26/15, at 7.
J-S07010-17



The teacher believed the reference related to S.G.S., and informed the

school’s guidance counselor of her suspicion.     Under the impression that

S.G.S. made the statement, the guidance counselor and the school principal

pulled S.G.S. from class and searched her purse for contraband. The search

revealed “three syringes; . . . one spoon; one empty . . . plastic baggie; two

cotton Q-tips; [and] small pieces of cotton that contained a [b]rown

residue.” Id. at 7-9. The residue subsequently tested positive for heroin.

Id. at 9.

      The Commonwealth charged S.G.S. with possession of paraphernalia,

and she moved to suppress the physical evidence as the fruit of an

unconstitutional search. The juvenile court denied the suppression motion,

and on July 18, 2016, it entered a dispositional order adjudicating S.G.S.

delinquent and committing her to intensive drug and alcohol treatment at

Abraxas Youth Shelter. During the dispositional hearing, the Commonwealth

stipulated that, upon S.G.S.’s successful completion of the treatment

program, it would agree to expunge the adjudication of delinquency from her

juvenile record. N.T., 7/18/16, at 10. This timely appeal followed.

      In her brief, S.G.S. argues that the search was constitutionally infirm

because it was based upon the high school faculty’s misinterpretation of the

undisclosed informant’s statement.     However, on June 9, 2017, S.G.S.




                                    -2-
J-S07010-17



petitioned to discontinue the appeal as moot.1 The petition avers that the

juvenile court entered a subsequent order on March 28, 2017, wherein it

found that S.G.S. was no longer a delinquent child pursuant to the Juvenile

Act, released her from treatment, closed the case, and ordered that the

matter be expunged immediately.                The juvenile court’s intervening action

rendered the instant appeal moot insofar as it terminated supervision, ended

the   juvenile   court’s    involvement        in   the   matter,   and   expunged   the

adjudication from the juvenile record. See In re Cain, 590 A.2d 291, 292

(Pa. 1991) (“An issue can become moot during the pendency of an appeal

due to an intervening change in the facts of the case or due to an

intervening change in the applicable law[.]”; In re R.D., 44 A.3d 657

(Pa.Super. 2012) (reiterating, issue before court is moot if in ruling upon

issue the court cannot enter order that has any legal force or effect). As it is

impossible for this Court to provide S.G.S. relief that would have any legal

force or effect, we agree with her assertion that the appeal is moot.




____________________________________________


1
  The Commonwealth did not respond to S.G.S’s application to discontinue
the appeal.



                                           -3-
J-S07010-17



     Application to discontinue appeal granted. Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2017




                                  -4-